DETAILED ACTION
Claims 1, 4, 6, 8-9, 13, 15-17, 19-20 are pending. Claims 1, 4, 8, and 13 are amended. Claims 5, 12, and 18 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on December 21, 2021.  As directed by the amendment: claims 1, 4, 8, and 13 have been amended, claims 5, 12, and 18 have been cancelled.  Thus, claims 1, 4, 6, 8-9, 13, 15-17, 19-20 are presently pending in this application.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejection.
Applicant’s amendment to the claims has overcome the 35 USC §103 rejections, however, additional rejections are made as detailed below.

Response to Arguments

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zachariades et al. (US 20150128792).
Regarding claim 1, Zachariades describes a tension member (see Figs. 1A-3) for a lifting and/or hoisting system (this is a recitation of intended use) comprising: a core including a plurality of individual load carrying fibers arranged unidirectionally, substantially in a direction parallel to a tension member length (cord can include fibers that include parallel strands, para. 0055-0056) and impregnated with a matrix material (covering device may be intertwined with the core, para. 0064, and impregnated with oil, 
an outer layer (fibers and tapes 120) secured to the core including a plurality of outer fibers arranged around a perimeter of the core, the outer layer including one or more outer fibers arranged off-axis relative to the load carrying fibers of the core (are off-axis, see Fig. 1A); 
wherein the plurality of outer fibers are braided to form the outer layer (exterior covering is braided, para. 0054); 
wherein the plurality of load carrying fibers comprise one or more of glass, nylon, and polymer fibers (polymer fibers, para. 0059); 
wherein the plurality of outer fibers are a plurality of metallic wires (fibers or tapes may be made of metal or metal wires, para. 0057).
Regarding claim 6, Zachariades describes wherein the core is formed by a pultrusion process (this is a product-by-process claim limitation, patentable weight has only been given to the structure of the end product, not to the method of manufacture.  The end product being considered a core.  Manufacturing steps such as forming a spraying, dipping, molding casting, cutting, and pultrusion are not given patentable weight in the claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a 
Regarding claim 19, Zachariades describes wherein the matrix material is intermingled with the outer layer (oil is impregnated in the tapes, para. 0070 and can be intertwined with the core, para. 0064 and therefore the matrix material is intermingled with both the core and outer layer).  
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lind (US 20120070122).
Regarding claim 1, Lind describes a tension member (see Fig. 1) for a lifting and/or hoisting system (this is a recitation of intended use) comprising: a core (core 102) including a plurality of individual load carrying fibers arranged unidirectionally, substantially in a direction parallel to a tension member length (core is helical with minimal angle, para. 0020, this is considered unidirectional because the load carrying member, for example 110 all extend in the same direction and are substantially parallel to the tension member length) and impregnated with a matrix material (core include epoxy or vinyl ester matrix, para. 0023); and 
an outer layer (tension layer 108, insulating material 104, jacket 106) secured to the core including a plurality of outer fibers (106 comprises braided wires, para. 0027) arranged around a perimeter of the core (are around the perimeter), the outer layer including one or more outer fibers arranged off-axis relative to the load carrying fibers of the core (includes wires which are arranged off-axis); 
wherein the plurality of outer fibers are braided to form the outer layer (braided, para. 0027); 

wherein the plurality of outer fibers are a plurality of metallic wires (wires can be metal, para. 0027)
Regarding claim 4, the tension member of Lind includes wherein the matrix material is one or more of vinylester or epoxy (para. 0023, epoxy or vinyl ester material).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amils et al. (US 20150113936) in view of Honda (US 4677818) and Breite (US 20150307321).
Regarding claim 8, Amils describes a cable for suspending and/or driving an elevator car, comprising: each tension member including: a core (core made of 
and an outer layer (outer wirelike member 44) secured to the core including a plurality of outer fibers arranged around a perimeter of the core (42), the outer layer including one or more outer fibers arranged off-axis relative to the load carrying fibers of the core (are arranged off axis); 
wherein the plurality of load carrying fibers comprise one or more of glass, nylon, and polymer fibers (nylon, polypropylene, para. 0027); 
wherein the plurality of outer fibers are a plurality of metallic wires (steel wires, para. 0018).  
The device of Amils does not explicitly describe that the plurality of outer fibers are braided to form the outer layer.
Amils does describes that the core could be plaited, braided, laid, twisted or have a parallel construction such that the different configurations are considered to be functional equivalents of one another.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the laying of the outer strands of to be braided rather than twisted as such a modification is merely substitution of one component for another with a predicable result.
While Amils does describe that the core may be coated with a thermoplastic layer Amils does not explicitly describe that the core is impregnated with a matrix material.

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the device of Honda to be impregnated so that a thinner layer may be utilized which therefore would reduce the weight of the device (Honda, col. 5, ll. 25-30) and would prevent degradation by reducing the ability of the core to move with respect to the cover (Amils, para. 0029 describes less slippage between core and outer layer reduces abrasion).
Amils does not explicitly describe a plurality of tension members extending along a length of the belt and a jacket at least partially encapsulating the plurality of tension members to retain the plurality of tension members.
Amils does describe that the cable can be utilized in elevator systems (para. 0007).
In related art for ropes and cables, Breite describes a plurality of tension members (strength members 904) extending along a length of the belt (hoisting member 900, belt, para. 0026) and a jacket (coating 908) at least partially encapsulating the plurality of tension members to retain the plurality of tension members.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the device of Amils to include multiple tension members included in a belt in order to permit the cable configuration to be 
Regarding claim 9, the belt of Amils as modified includes wherein the plurality of tension members (904, Breite) are arranged along a lateral width of the belt (see Fig. 9, Breite).  
Regarding claim 20, the belt of Amils as modified wherein the matrix material is intermingled with the outer layer (describes that the core and outer layer are bonded, Honda, col. 5, ll. 39-43).
Claims 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Amils et al. (US 20150113936) in view of Honda (US 4677818)
Regarding claim 13, Amils describes a method of forming a tension member for an elevator system comprising: arranging a plurality of load carrying fibers along a length of the tension member (core made of synthetic yarns, para. 0024, core 42); retaining the plurality of load carrying fibers to define a core (core 42); the core including the plurality of individual load carrying fibers arranged unidirectionally, substantially in a direction parallel to the length of the tension member (in a parallel construction, para. 0024); and enclosing the core in an outer layer including a plurality of outer fibers arranged around a perimeter of the core (outer wirelike member 44), the outer layer including one or more outer fibers arranged off-axis relative to the load carrying fibers of the core (are arranged off axis); wherein the plurality of load carrying fibers comprise one or more of glass, nylon, and polymer fibers (nylon, polypropylene, para. 0027); wherein the plurality of outer fibers are a plurality of metallic wires (steel wires, para. 0018).  

Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the laying of the outer strands of to be braided rather than twisted as such a modification is merely substitution of one component for another with a predicable result.
While Amils does describe that the core may be coated with a thermoplastic layer Amils does not explicitly describe that the core is impregnated with a matrix material.
In related art for hybrid rope formation, Honda describes that the fiber core may be impregnated with a thermosetting resin rather than utilizing an extrusion method (col. 5, ll. 20-30) and describes that this material can bond the core to the outer layers (col. 5, ll. 39-43).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the device of Honda to be impregnated so that a thinner layer may be utilized which therefore would reduce the weight of the device (Honda, col. 5, ll. 25-30) and would prevent degradation by reducing the ability of the core to move with respect to the cover (Amils, para. 0029 describes less slippage between core and outer layer reduces abrasion).
Regarding claim 15, the method of Amils as modified further comprising impregnating the outer layer with an outer matrix material.  
Amils does describe in a separate embodiment that a protective layer 68 may be include along the outer layer (para. 0056, Fig. 6), and that the protective layer extends 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the member of Amils to include the protective layer to provide additional protection to the hybrid rope.
Regarding claim 16, the method of Amils as modified includes forming the tension member via a continuous manufacturing process (the core extruded, para. 0035, and then the coated layer is extruded onto the core, this is considered “continuous manufacturing” inasmuch as claimed because the outer layer is continuously formed over the core).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Amils et al. (US 20150113936) in view of Honda (US 4677818) and Pelto-Huikko et al. (US 20130206516).
Regarding claim 17, the method of Amils as modified describes all the limitations of claim 17 but does not explicitly describe cutting the tension member to a selected length.  
In related art, Pelto-Huikko describes cutting a length of rope for use in an elevator (claim 22).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Amils to include the step of cutting, as taught by Pelto-Huikko, in order to permit the tension member to be able to be sized for use with a particular elevator system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732